       Case: 1:19-cv-08262 Document #: 1 Filed: 12/18/19 Page 1 of 5 PageID #:1




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS


ORTIZ & ASSOCIATES
CONSULTING LLC,

       Plaintiff,
                                                            JURY TRIAL DEMANDED
               v.

MICROSOFT CORPORATION,

       Defendant.



    COMPLAINT AND NOTICE OF ABSENCE OF PUBLICLY HELD AFFILIATES

        Ortiz & Associates Consulting LLC (hereinafter, “Ortiz”) brings this patent-infringement

action against Microsoft Corporation (“Microsoft”).

                                                  Parties

        1.          Plaintiff Ortiz is a company organized under the laws of New Mexico with a

principal place of business located in Albuquerque, New Mexico. Pursuant to LR 3.2, Ortiz

states that it has no publicly held affiliates.

        2.          Defendant Microsoft is a corporation organized under the laws of Washington

with a principal place of business located in Redmond, Washington.

                                         Jurisdiction and Venue

        3.          This action arises under the patent laws of the United States, 35 U.S.C. §§ 101 et

seq.

        4.          This Court has subject matter jurisdiction over this action under 28 U.S.C. §§
                                                    -1-
       Case: 1:19-cv-08262 Document #: 1 Filed: 12/18/19 Page 2 of 5 PageID #:1




1331 and 1338(a).

        5.      This Court may exercise personal jurisdiction over Microsoft. Microsoft is a

resident of Illinois and conducts continuous and systematic business in this District. Microsoft

maintains corporate offices in this District. This patent-infringement case arises directly from

Microsoft’s continuous and systematic activity in this District. In short, this Court’s exercise of

jurisdiction over Microsoft would be consistent with traditional notions of fair play and

substantial justice.

        6.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b).

                           Infringement of U.S. Patent No. 9,147,299

        7.      Ortiz is the exclusive owner of United States Patent No. 9,147,299 (the “‘299

patent”).

        8.      The ‘299 patent is valid and enforceable.

        9.      Microsoft infringes Claim 1 of the ‘299 patent by making, using, and selling the

Miracast service.

                a.     Claim 1 is “A method of brokering video data between handheld wireless

        devices and publicly and privately available data rendering devices in the form of at least

        one of a video monitor and multi media projector for rendering of the video data at a

        selected rendering device.” As demonstrated below, Microsoft describes Miracast as a

        method of brokering video data between handheld wireless devices (for example, a

        Windows 8.0 Surface Pro) and data rendering devices (a Miracast-enabled television) in

        the form of at least one of a video monitor and multimedia projector for rendering of the

                                                -2-
Case: 1:19-cv-08262 Document #: 1 Filed: 12/18/19 Page 3 of 5 PageID #:1




video data at a selected rendering device.

       b.      Claim 1 includes the step of “receiving a request in a wireless data

communication network from a wireless device (WD) to locate at least one data

rendering device (DRD) in the form of at least one of a video monitor and multimedia

projector or rendering video data selected at said WD, said request including WD

location information.” Microsoft states, “With new wireless display technology, you can

project from your Windows 8.1 or Windows 8.1 RT device to a Miracast-enabled TV,

projector, or streaming media player.”

       c.      Claim 1: “[S]aid wireless data communication network identifying a

physical location, operational readiness and rendering capabilities of at least one DRD for

said WD based on the WD location information . . . said wireless data communication

network providing said WD with location information of at least one accessible DRD for

selection by said WD.” Microsoft states, “Connect to public WiFi hotspots easily with the

WiFi Sense app” and “WiFi Sense connects your phone to public WiFi hotspots.” “The

wireless network provides location information of phones, televisions, and computers on

which the user of a Windows Phone may, for example, display photos stored on inter alia

the phone. Microsoft states, “Open the Devices charm. Tap or click Project and then Add

a wireless display. Choose the wireless display in the list of devices found . . . .”

       d.      Claim 1 concludes: “receiving from said WD via said wireless data

communication network a selection of a DRD by entry of authorization code at a user

interface on at least one of said WD and said DRD once the DRD is physically located,

                                          -3-
      Case: 1:19-cv-08262 Document #: 1 Filed: 12/18/19 Page 4 of 5 PageID #:1




      and video data selected from at least one of said WD or a server accessible by said WD

      for rendering at said DRD, wherein verification of the authorization code entered on the

      user interface causes said DRD to retrieve and render the video data.” The user of the

      Windows Surface Pro selects the photos that he or she wishes to render and accepts the

      terms and conditions of the WiFi network, and Miracast-enabled television retrieves the

      photos from the Windows Surface to render on the television.

                                       Prayer for Relief

      WHEREFORE, Ortiz prays for the following relief against Microsoft:

      (a)    Judgment that Microsoft has directly infringed the ‘299 patent;

      (b)    A fair and reasonable royalty;

      (c)    Pre-judgment interest and post-judgment interest at the maximum rate allowed by

             law;

      (d)    A Post-judgment injunction; and

      (e)    Such other and further relief as the Court may deem just and proper.



                                    Demand for Jury Trial

      Ortiz demands a trial by jury on all matters and issues so triable.

Date: December 18, 2019                         /s/ Matthew M. Wawrzyn
                                                Matthew M. Wawrzyn (#6276135)
                                                matt@wawrzynlaw.com
                                                WAWRZYN LLC
                                                2700 Patriot Blvd, Suite 250
                                                Glenview, IL 60026
                                                Telephone: 847.274.9844
                                                Attorneys for Ortiz & Associates Consulting
                                               -4-
Case: 1:19-cv-08262 Document #: 1 Filed: 12/18/19 Page 5 of 5 PageID #:1



                                   LLC




                                  -5-
